Judgment, Supreme Court, New York County (Laura Ward, J.), rendered March 22, 2002, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of SVs to 7 years, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence to a term of 2 to 4 years, and otherwise affirmed.
Although defendant’s ultimate plea agreement failed to make clear what sentence would be imposed in the event he left his drug treatment program and voluntarily returned to court, we deem the imposition of a maximum sentence under such circumstances to be inequitable. Accordingly, we modify the sentence as indicated. Concur—Nardelli, J.P., Mazzarelli, Saxe and Friedman, JJ.